Lundberg Stratton, J.,
dissenting. I respectfully dissent. By rigidly adhering to the averaging provision of R.C. 5711.16, the Tax Commissioner has ignored *194the equally important provisions of R.C. 5711.18, which require an assessment of ■true value and give the assessor flexibility to make adjustments to reflect true value. I believe this principle is also reflected in our holdings in Youngstown Sheet & Tube Co. v. Kosydar (1975), 44 Ohio St.2d 96, 73 O.O.2d 353, 338 N.E.2d 366, and Avco Corp. v. Limbach (1990), 51 Ohio St.3d 147, 555 N.E.2d 284.
In this case, the Tax Commissioner does not dispute that its evaluation method results in excessive valuation. In fact, the valuation is 192 percent of true value because of Astro Metallurgical’s holding the property after the sale for only one month of the taxable year (but taxing it as a twelve-month holding).
The Tax Commissioner could easily have adjusted the calculations to reflect one month’s holding of inventory to reflect the true value. I believe both the statutes and our case law, as well as principles of fundamental fairness, require the adjustment.
Therefore, I respectfully dissent, and would remand this case for a redetermination of value consistent with true value and the law.
Pfeifer, J., concurs in the foregoing dissenting opinion.